DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or suggest, “An apparatus for balancing energy in a battery pack, comprising: …wherein coil types of all the receiving coils are the same; vertical distances from the receiving coils to the transmitting coil are the same; and among the receiving coils, distances between every two adjacent receiving coils are the same; and multiple rectifiers, wherein the multiple rectifiers are connected to the multiple receiving coils in a one-to-one correspondence, and each of the multiple rectifiers is configured to:  convert the second alternating current into a direct current; and output the direct current to one individual battery in a battery pack, wherein the multiple rectifiers and multiple individual batteries in the battery pack are in a one-to-one correspondence” as recited in independent claim 1. Claims 3-5 depend from 1 and are allowable for the same reasons.
The prior art does not disclose or suggest, “A system for balancing energy in a battery pack, comprising: … coil types of all the receiving coils are the same; vertical distances from the receiving coils to the transmitting coil are the same: and among the receiving coils, distances between every two adjacent receiving coils are the same; and multiple rectifiers, wherein the multiple rectifiers are connected to the multiple receiving coils in a one-to-one correspondence, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 10923992, US 10581254, US 10361568 belong to the instant assignee and are cited for background relevance.
US 8766598 discloses a charge equalization apparatus, in which the primary windings (M11 to M1N) of a number of transformers (T1 to TN) corresponding to the number of battery cells are connected in parallel with each other, a switch (S) for controlling the flow of current of the primary windings (M11 to M1N) of the parallel-connected transformers is connected in series with the parallel-connected primary windings, respective secondary windings (M21 to M2N) corresponding to the primary windings are connected in parallel with the battery cells, 
US 20120194137 discloses a voltage equalizer for multiple battery units that are connected in series as a battery assembly. The voltage equalizer has a transformer, a switch and a controller. The transformer has a primary winding connected to the battery assembly and the controller through the switch, and further has multiple secondary windings connected to the battery units respectively. When the switch is alternately turned on and off, the transformer draws energy from the battery units with the higher voltage and couples the energy to the secondary windings to charge the battery unit with the lower voltage for balancing the voltages of the battery units. However, ‘137 does not disclose the allowable matter as recited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933.  The examiner can normally be reached on M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859